Citation Nr: 0521270	
Decision Date: 08/08/05    Archive Date: 08/19/05

DOCKET NO.  00-21 561	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for a left knee disability.

2.  Entitlement to an initial evaluation in excess of 10 
percent for chronic lumbar strain.


REPRESENTATION

Appellant represented by:	Oregon Department of Veterans' 
Affairs


ATTORNEY FOR THE BOARD

W. Sampson, Counsel




INTRODUCTION

The veteran had active duty from October 1995 to October 
1999.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee, which granted service connection for a 
left knee disability, assigning a 10 percent disability 
evaluation, and granted service connection for chronic low 
back strain, assigning a noncompensable evaluation.  The 
veteran disagreed with the level of disability assigned.  See 
Fenderson v. West, 12 Vet. App. 119, 125-26 (1999) (citing AB 
v. Brown, 6 Vet. App. 35, 38 (1993)).  In a March 2005 rating 
decision, the RO increased the evaluation of the veteran's 
chronic lumbar strain to 10 percent, effective from discharge 
from service.  During the pendency of this appeal, the 
appellant's claim was transferred from the RO in Nashville to 
the RO in Portland, Oregon, pursuant to the appellant's 
change of address.


FINDINGS OF FACT

1.  The RO has satisfied its duty to notify and assist the 
veteran, and has obtained all relevant evidence necessary for 
the equitable disposition of the veteran's appeal. 

2.  The veteran underwent anterior cruciate ligament 
reconstruction with medial meniscectomy of the left knee and 
experiences symptoms such as pain and swelling in the knee, 
he has flexion to 105 degrees with additional loss due to 
pain of not more than 15 degrees.

3.  The veteran's service connected chronic lumbar strain is 
manifested by pain and limitation of motion without muscle 
spasm on extreme forward bending, or loss of lateral spine 
motion, limitation of motion that is more than slight, 
objective neurological symptoms, forward flexion less than 60 
degrees, a combined range of motion of the thoracolumbar 
spine not greater than 120 degrees, or abnormal gait.


CONCLUSIONS OF LAW

1.  The criteria for an evaluation in excess of 10 percent 
for left knee disability are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 
4.45, 4.59, 4.71a, Diagnostic Code 5259 (2004).

2.  The criteria for an evaluation in excess 10 percent for 
chronic lumbar strain are not met.  38 U.S.C.A. §§ 1155, 5107 
(West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.40, 4.45, 
4.59, 4.71a, Diagnostic Code 5295 (2002) (effective prior to 
September 26, 2003), Diagnostic Code 5237 (2004) (effective 
September 26, 2003).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Factual Background

The service medical records show that the veteran injured his 
left knee after jumping off an obstacle in the Air Assault 
course, and in March 1999 he had surgery to repair a torn 
anterior cruciate ligament and medial meniscus.  Also in 
March 1999, he was treated for complaints of low back pain 
that had been present for 5 days.  The examiner noted marked 
paravertebral spasm from L1 through L5.  The diagnosis was 
mechanical low back pain.  A pre-discharge VA examination in 
July 1999 showed that the veteran had brawny edema of the 
left knee with obvious quadriceps atrophy of the left thigh.  
He was complaining of the left knee locking occasionally and 
was experiencing daily left knee pain.  The examiner noted 
retropatellar crepitus in the left knee on both flexion and 
extension although range of motion was noted as normal.  
Mechanical low back pain was noted by history with 
exacerbation occurring about once per year.  In August 1999, 
a physical therapy note shows that his left knee was doing 
well with rehabilitation and he was running a mile without 
pain or swelling.

In November 2000, the veteran was treated at a private clinic 
for complaints of low back pain.  He stated that the pain 
started last week when he was moving heavy objects and his 
back "went out" on him and he was unable to straighten up.  
Currently his symptoms seemed to be lessening, but they were 
still present.  On examination, ambulation was normal and 
without difficulty.  On forward flexion of his lumbar spine, 
he reversed his lordosis.  Straight leg raising was negative 
bilaterally.  There was no sensory loss, no scoliosis and no 
gross deformity noted.  Some paravertebral fullness was 
observed bilaterally around L3-4.  The assessment was lumbar 
strain/sprain.

Service connection was granted in an October 1999 rating 
decision.  The veteran disagreed with the disability 
assigned, claiming that the July 1999 examination was too 
brief.  The RO attempted to schedule another examination; 
however, the veteran failed to report for examinations 
scheduled in October 2002 and July 2003.  The RO learned that 
the veteran was incarcerated and an examination was conducted 
at the place of his incarceration in February 2005.  

In the February 2005 VA examination, the examiner indicated 
that he reviewed the claims file.  The veteran stated that he 
was taking Ibuprofen three times a day as needed for pain in 
his back and knees, which was not on a regular basis.  He 
complained of swelling, catching, locking, and achiness in 
his left knee.  He denied instability.  He stated that he 
avoided running or squatting which aggravated his knee pain.  
On a good day, his knee was 2-3/10; on a bad day, it was 
8/10.  He had six bad days per month, usually due to 
activity.  He used no device for his back or his knee.  He 
could walk two miles before his knee was affected.  Standing 
did not affect his knee but affected his low back.  He could 
only stand for five minutes until he got back pain.  He could 
sit for two hours before it affected his knee, and sitting 
did not affect his back.  

As for his back, he complained of low back pain 0-1 on a good 
day, 9-10 on a bad day, and it varied; he did not have a low 
back exacerbation in quite some time.  He used no devices.  
His back was aggravated by exercise or lifting.  He 
complained of bilateral sciatic type pain with radiation down 
his buttocks to his feet, right leg worse than left leg.  He 
denied any increase with cough, laugh, or sneeze, or bowel or 
bladder disorders.  

Examination of the knees showed 0-105 degrees on the left 
knee range of motion.  There was a Baker's cyst in the left 
knee popliteal space.  There was a 6 by 6 centimeter area of 
numbness on the anterior knee inferior to the patella.  There 
was negative Lachman's, negative anterior and posterior 
drawer, and negative McMurray's bilaterally.  There was no 
laxity of the ligaments noted on either knee.  

Examination of the spine showed increased lordosis in the 
lumbar area, no kyphosis and no scoliosis.  There was 30 
degrees of rotation bilaterally, 30 degrees of lateral 
flexion bilaterally, 30 degrees extension, 100 degrees 
forward flexion, all without difficulty.  The veteran could 
touch his fingertips to the floor without difficulty.  Gait 
was normal.  Heel and toe gait was normal.  Straight leg 
raises were negative, and muscle strength of the lower 
extremities was 5/5 bilaterally without loss of tone, muscle 
wasting, or atrophy.  Neurosensory was intact distally to all 
lower extremities.  The assessment was status post left 
anterior cruciate ligament reconstruction with medial 
meniscectomy and chronic lumbar strain.  The examiner stated 
that in his opinion he would expect with repetitive use and 
flare-ups that there would be an additional loss of range of 
motion in the left knee due to pain of not more than 15 
degrees and additional loss of range of motion in the lumbar 
spine of not more than 10 degrees.  There would be no gait 
disturbance and no neurological deficit. 

VCAA - The Duty to Inform and Assist the Veteran

The Board notes that the Veterans Claims Assistance Act of 
2000 (VCAA) applies in this case.  38 U.S.C.A. § 5100 et seq. 
(West 2002).  VCAA applies to any claim for benefits received 
by VA on or after November 9, 2000, as well as to any claim 
filed before that date but not decided by the VA as of that 
date.  The VCAA enhanced VA's duty to assist a claimant in 
developing facts pertinent to his claim, and expanded VA's 
duty to notify the claimant and his representative, if any, 
concerning certain aspects of claim development.  VA 
promulgated regulations that implement these statutory 
changes.  See 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) 
(2004).  

In this case, VA's duties have been fulfilled to the extent 
possible or practicable.  First, VA must notify the veteran 
of evidence and information necessary to substantiate his 
claims.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. 
§ 3.159(b) (2004).  The veteran was notified of the 
information and evidence necessary to substantiate his claim 
for increased ratings in the October 1999 and March 2005 
rating decisions, the June 2000 statement of the case (SOC), 
letters sent to the veteran in June 2003 and February 2005, 
and in a March 2005 supplemental statement of the case 
(SSOC).  

Second, VA must inform the veteran of which information and 
evidence he is to provide to VA and which information and 
evidence VA will attempt to obtain on his behalf.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  In the June 2003 and 
February 2005 letters, VA informed the veteran that VA must 
make reasonable efforts to assist a veteran in obtaining all 
evidence necessary to substantiate a claim, such as medical 
records, employment records, or records from other Federal 
agencies.  VA further informed the veteran that as long as he 
provided enough information about these records, VA would 
assist in obtaining them, but noted that he had the ultimate 
responsibility to make sure that these records were received 
by VA.  VA also told him that it would assist him by 
providing a medical examination or obtaining a medical 
opinion if it decided that such was necessary to make a 
decision on his claim.  Third, VA must request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim.  38 C.F.R. § 3.159(b)(1).  This 
was specifically accomplished in the February 2005 letter to 
the veteran.  

While the VCAA notice in this case was not provided to the 
appellant prior to the initial adjudication by the Agency of 
Original Jurisdiction (AOJ) denying the claim on appeal, 
notice was provided by the AOJ in February 2005, prior to 
issuance of a supplemental statement of the case in March 
2005, and prior to transfer and certification of the 
appellant's case to the Board, and as described above the 
content of the notice complied with the requirements of 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  The appellant has 
been provided with every opportunity to submit evidence and 
argument in support of his claim, and to respond to VA 
notices.  Therefore, to decide the appeal would not 
constitute prejudicial error, as the notification 
requirements of the VCAA have been satisfied and the veteran 
has been provided a meaningful opportunity to participate in 
development of his claim.  See Mayfield v. Nicholson, 19 Vet. 
App. 103, 120-21 (2005).

Finally, VCAA requires that VA must make reasonable efforts 
to assist the claimant in obtaining evidence necessary to 
substantiate the claim for the benefits sought, unless no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim.  38 U.S.C.A. § 5103A(a) (West 
2002); 38 C.F.R. §§ 3.159(c), (d) (2004).  The RO has 
obtained the service medical records for the veteran's 
service and these appear to be complete.  All postservice 
records of treatment identified by the veteran have been 
obtained.  The veteran has not identified, and the record 
does not show that there are any unobtained records which 
could substantiate the veteran's claim for increased ratings.  
VA provided an examination of the veteran in February 2005.  
The Board concludes that all reasonable efforts were made by 
the VA to obtain evidence necessary to substantiate the 
veteran's claim for increased ratings for his left knee and 
back disabilities and to inform the veteran of that 
evidence.  Therefore, no further assistance to the appellant 
with the development of evidence is required.  

Legal Criteria - Increased Ratings

Service-connected disabilities are rated in accordance with 
VA's Schedule for Rating Disabilities, 38 C.F.R. Part 4 
(2004) (Schedule), which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 2002); 
38 C.F.R. Part 4 (2004).  Where there is a question as to 
which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria for the higher rating.  38 
C.F.R. § 4.7 (2004).  When after careful consideration of all 
procurable and assembled data, a reasonable doubt arises 
regarding the degree of disability, such doubt will be 
resolved in favor of the claimant.  38 C.F.R. § 4.3 (2004).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  In evaluating the severity 
of a particular disability, it is essential to consider its 
history. 38 C.F.R. § 4.1 (2004); Peyton v. Derwinski, 1 Vet. 
App. 282 (1991).  

Disability of the musculoskeletal system is primarily the 
inability, due to damage or infection in the parts of the 
system, to perform the normal working movements of the body 
with normal excursion, strength, speed, coordination, and 
endurance.  It is essential that the examination on which 
ratings are based adequately portray the anatomical damage, 
and the functional loss, with respect to all these elements.

The functional loss may be due to absence of part, or all, of 
the necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due to pain, 
supported by adequate pathology and evidenced by visible 
behavior of the claimant undertaking the motion.  Weakness is 
as important as limitation of motion, and a part that becomes 
painful on use must be regarded as seriously disabled.  38 
C.F.R. §§ 4.40, 4.45, see also DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  Painful, unstable, or malaligned joints, 
due to healed injury, are entitled to at least the minimum 
compensable rating for the joint. 38 C.F.R. § 4.59.  The 
factors involved in evaluating, and rating, disabilities of 
the joints include weakness; fatigability; incoordination; 
restricted or excess movement of the joint; or pain on 
movement.  38 C.F.R. § 4.45.

A.  Left Knee

Post-meniscectomy symptoms such as swelling and pain are 
evaluated as 10 percent disabling under 38 C.F.R. § 4.71a, 
Diagnostic Code 5259, for a symptomatic post-cartilage 
removal.  This is the highest schedular rating available for 
simply being symptomatic following a meniscectomy.  The Board 
also reviewed all other schedular criteria to determine if 
higher evaluations under different diagnostic codes may be 
assigned for the veteran's complaints of limitation and pain 
of the right knee.  Because there is no evidence of ankylosis 
nor any objective medical evidence of recurrent subluxation, 
instability or frequent episodes of locking, pain and/or 
effusion into the joint, neither additional nor higher 
schedular ratings may be assigned under Diagnostic Codes 
5256, 5257, or 5258.  Additionally, there is no evidence of 
malunion of the tibia and fibula so as to warrant a rating 
under Diagnostic Code 5262, or of genu recurvatum so as to 
warrant a rating under Diagnostic Code 5263.

The Board has considered the provisions of DeLuca noted above 
regarding the veteran's complaints of pain, swelling, 
weakness and excess fatigability; however, unlike the 
diagnostic codes based strictly on limitation of motion, the 
diagnostic code under which the veteran is rated contemplates 
all symptoms of the veteran's post meniscectomy, including 
complaints of pain.  Further, as noted, he is already 
receiving the maximum evaluation possible under Diagnostic 
Code 5259, and as such no additional consideration is 
possible.  See Johnson v. Brown, 9 Vet. App. 7, 10 (1996).  

B.  Back

In this case, the RO evaluated the veteran's back disability, 
diagnosed as chronic lumbar strain, as 10 percent disabling 
pursuant to Diagnostic Code 5295, lumbosacral strain.  
Further, the regulations regarding diseases and injuries to 
the spine have undergone significant revisions during the 
course of this appeal and prior to evaluating the veteran's 
disability, the Board must consider which regulations to 
apply.  Changes in the regulations may be applied from the 
effective date of the new criteria, but only the former 
criteria are to be applied for the period prior to the 
effective date of the new criteria. VAOPGCPREC 3-2000 (Apr. 
10, 2000).  The effective date of the changes in the 
regulations affecting the veteran's disability is September 
26, 2003.  68 Fed. Reg. 51454-51458 Aug. 27, 2003.  

Prior to this date, a 10 percent rating under Diagnostic Code 
5295 was for lumbosacral strain with characteristic pain on 
motion.  A rating of 20 percent was for muscle spasm on 
extreme forward bending, or loss of lateral spine motion, 
unilateral, in standing position.  The next higher rating of 
40 percent, the highest rating assignable under this code, 
contemplates severe lumbosacral strain with listing of whole 
spine to opposite side, positive Goldthwaite's sign, marked 
limitation of forward bending in standing position, loss of 
lateral motion with osteo-arthritic changes, or narrowing or 
irregularity of joint space, or some of the above with 
abnormal mobility on forced motion.  38 C.F.R. Part 4, 
§ 4.71a, Diagnostic Code 5295 (2002).  The veteran is 
appropriately rated 10 percent for complaints of pain on 
limitation of motion; however, none of the criteria are shown 
for the higher or 20 percent evaluation.  Specifically, he 
has no sign of muscle spasm or loss of lateral spine motion, 
unilateral, in standing position.  

The veteran may also be rated under Diagnostic Code 5292, 
limitation of motion of the lumbar spine.  A 10 percent 
rating contemplates slight limitation of motion.  A 20 
percent rating contemplates a moderate limitation of motion.  
A 40 percent rating, the highest assignable under this code, 
contemplates a severe limitation of motion of the lumbar 
spine.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5292 
(2002).  However, despite some slight limitation of motion, 
the Board finds that because the veteran's primary complaint 
is one of chronic pain, he is most appropriately rated under 
Diagnostic Code 5295 which contemplates pain on motion.  A 
rating under both would be impermissible as pyramiding.  See 
38 C.F.R. § 4.14 (evaluation of the same manifestations of 
disability under different diagnoses is to be avoided).  The 
Board has considered all possible diagnostic codes which 
provide for a higher rating; however, the veteran has not 
shown any residuals of fractured vertebra, or ankylosis of 
the spine which would permit a higher evaluation under any of 
the diagnostic codes contemplating those criteria.  38 C.F.R. 
Part 4, § 4.71a, Diagnostic Codes 5285 through 5289.  
Additionally, while the veteran complained of bilateral 
sciatic type pain in the February 2005 examination, the 
examiner could find no objective evidence of any neurologic 
deficit.  As such, evaluation under the diagnostic code for 
intervertebral disc syndrome would not be appropriate.  See 
38 C.F.R. Part 4, § 4.71a, Diagnostic Code 5293 (2002) (in 
effect prior to September 23, 2002), Diagnostic Code 
5293(2003) (effective September 23, 2002), Diagnostic Code 
5243 (2004) (effective September 26, 2003).

The Board has also considered whether factors including 
functional impairment and pain as addressed under 38 C.F.R. 
§§ 4.10, 4.40 and 4.45 would warrant a higher rating.  See 
Spurgeon v. Brown, 10 Vet. App. 194 (1997); and DeLuca v. 
Brown, 8 Vet. App. 202 (1995).  However, the Board finds that 
the diagnostic code under which the veteran's back disability 
is being evaluated already contemplates pain, and 
specifically painful motion.  

Effective September 26, 2003, the general formula for 
evaluating orthopedic disability was changed significantly.  
68 Fed. Reg. 51454-51458  Aug. 27, 2003.  The General Rating 
Formula for Diseases and Injuries of the Spine (For 
diagnostic codes 5235 to 5243 unless 5243 is evaluated under 
the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes):  With or without symptoms such as 
pain (whether or not it radiates), stiffness, or aching in 
the area of the spine affected by residuals of injury or 
disease.  Unfavorable ankylosis of the entire spine, 100 
percent.  Unfavorable ankylosis of the entire thoracolumbar 
spine, 50 percent.

Unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine 30 degrees or 
less; or, favorable ankylosis of the entire thoracolumbar 
spine, 40 percent.  Forward flexion of the cervical spine 15 
degrees or less; or, favorable ankylosis of the entire 
cervical spine, 30 percent.  Forward flexion of the 
thoracolumbar spine greater than 30 degrees but not greater 
than 60 degrees; or, forward flexion of the cervical spine 
greater than 15 degrees but not greater than 30 degrees; or, 
the combined range of motion of the thoracolumbar spine not 
greater than 120 degrees; or, the combined range of motion of 
the cervical spine not greater than 170 degrees; or, muscle 
spasm or guarding severe enough to result in an abnormal gait 
or abnormal spinal contour such as scoliosis, reversed 
lordosis, or abnormal kyphosis, 20 percent.

Forward flexion of the thoracolumbar spine greater than 60 
degrees but not greater than 85 degrees; or, forward flexion 
of the cervical spine greater than 30 degrees but not greater 
than 40 degrees; or, combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or, combined range of motion of the 
cervical spine greater than 170 degrees but not greater than 
335 degrees; or, muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or, vertebral body fracture with loss of 50 percent 
or more of the height, 10 percent.

Note (1): Evaluate any associated objective neurologic 
abnormalities, including, but not limited to, bowel or 
bladder impairment, separately, under an appropriate 
diagnostic code. Note (2): (See also Plate V.)  For VA 
compensation purposes, normal forward flexion of the cervical 
spine is zero to 45 degrees, extension is zero to 45 degrees, 
left and right lateral flexion are zero to 45 degrees, and 
left and right lateral rotation are zero to 80 degrees.

Normal forward flexion of the thoracolumbar spine is zero to 
90 degrees, extension is zero to 30 degrees, left and right 
lateral flexion are zero to 30 degrees, and left and right 
lateral rotation are zero to 30 degrees.  The combined range 
of motion refers to the sum of the range of forward flexion, 
extension, left and right lateral flexion, and left and right 
rotation.  The normal combined range of motion of the 
cervical spine is 340 degrees and of the thoracolumbar spine 
is 240 degrees.  The normal ranges of motion for each 
component of spinal motion provided in this note are the 
maximum that can be used for calculation of the combined 
range of motion.

Note (3): In exceptional cases, an examiner may state that 
because of age, body habitus, neurologic disease, or other 
factors not the result of disease or injury of the spine, the 
range of motion of the spine in a particular individual 
should be considered normal for that individual, even though 
it does not conform to the normal range of motion stated in 
Note (2). Provided that the examiner supplies an explanation, 
the examiner's assessment that the range of motion is normal 
for that individual will be accepted.  Note (4): Round each 
range of motion measurement to the nearest five degrees.

Note (5):  For VA compensation purposes, unfavorable 
ankylosis is a condition in which the entire cervical spine, 
the entire thoracolumbar spine, or the entire spine is fixed 
in flexion or extension, and the ankylosis results in one or 
more of the following: difficulty walking because of a 
limited line of vision; restricted opening of the mouth and 
chewing; breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoaxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.

Note (6): Separately evaluate disability of the thoracolumbar 
and cervical spine segments, except when there is unfavorable 
ankylosis of both segments,  which will be rated as a single 
disability.  5235 Vertebral fracture or dislocation, 5236 
Sacroiliac injury and weakness, 5237 Lumbosacral or cervical 
strain, 5238 Spinal stenosis, 5239 Spondylolisthesis or 
segmental instability, 5240 Ankylosing spondylitis, 5241 
Spinal fusion, 5242 Degenerative arthritis of the spine (see 
also diagnostic code 5003), 5243 Intervertebral disc 
syndrome.

Evaluate intervertebral disc syndrome (preoperatively or 
postoperatively) either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, whichever method results in the higher evaluation 
when all disabilities are combined under Sec. 4.25.

In this case, the veteran does not meet any of the criteria 
required for a higher or 20 percent evaluation under the 
revised regulations.  Forward flexion of the thoracolumbar 
spine is not limited to 60 degrees or less, but is shown to 
be 100 degrees.  The combined range of motion of the 
thoracolumbar spine is 250 degrees, considerably greater than 
the 120 degrees contemplated for an increased 20 percent 
evaluation.  Additionally, there is no muscle spasm or 
guarding severe enough to result in an abnormal gait or 
spinal contour.  As such, he is properly compensated at his 
current 10 percent level of disability.  The Board notes 
further that the general rating formula specifically 
contemplates that the ratings under that formula are to be 
made "with or without symptoms such as pain (whether or not 
it radiates)..." Thus, the Board finds that the veteran's 
complaints of back pain have been taken into consideration in 
assigning a 10 percent rating under the revised spine rating 
codes.

C.  Conclusion

In reaching this decision, the Board has considered the 
complete history of the disability in question as well as the 
current clinical manifestations and the impact the disability 
may have on the earning capacity of the veteran.  38 C.F.R. 
§§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  
Additionally, there is no evidence to support the assignment 
of staged ratings.  See Fenderson v. West, 12 Vet. App. 119 
(1999) (at the time of an initial rating, separate, or 
staged, ratings can be assigned for separate periods of time 
based on the facts found).  Finally, because the evidence for 
and against higher evaluations is not evenly balanced, the 
rule affording the veteran the benefit of the doubt is not 
for application.  38 C.F.R. § 4.3.  


ORDER


An increased evaluation for left knee disability is denied.

An increased evaluation for chronic lumbar strain is denied.

	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

